Citation Nr: 1422754	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-09 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for rosacea and acne.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Following the RO's February 2012 statement of the case, additional evidence including December 2007 to February 2008 VA treatment records were associated with the claims file.  Such evidence is not pertinent to the matter on appeal, which is the current disability level of the Veteran's service-connected rosacea and acne.  See 38 C.F.R. § 20.1304(c). 

In a May 2014 rating decision, the RO granted a total disability rating for individual unemployability due to service-connected disabilities.


FINDING OF FACT

From the February 2009 date of service connection, Veteran's rosacea and acne has been manifested by rosacea and acne in the face and acne scattered over the anterior and posterior trunk areas, totaling less than five percent of exposed areas and total body area affected, but which has had periods of flare-ups and breakouts.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no greater, for rosacea and acne have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7805, 7806, 7828 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The award of service connection for rosacea and acne represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA medical records, identified private treatment records, and a statement from the Veteran's wife have been obtained.

In an April 2014 brief, the Veteran's representative argued that the appeal should be remanded to obtain private treatment records related to the Veteran's skin care, as he indicated in his April 2012 substantive appeal that he received medication from his family doctor and has seen a private dermatologist for his condition.  However, in that substantive appeal, the Veteran indicated that VA already had the private treatment records to which he was referring, which appear to be December 2003 to October 2004 private treatment records already associated with the claims file.  As such records have already been obtained, remand for such records is not warranted.

Also, the Veteran was provided a VA examination of his skin disability in July 2009.  This examination and its associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In his April 2012, substantive appeal, the Veteran stated that he believed that the July 2009 examining physician was not a dermatologist and that he wished to be examined by a dermatologist.  However, the July 2009 VA examiner was a licensed physician, and the Veteran has not provided any evidence that the physician lacked any relevant qualifications.  The Board thus finds that the May 2011 VA examining physician was sufficiently qualified to perform an examination with respect to the Veteran's service-connected skin disability.

Also, in its April 2014 brief, the Veteran's representative asserted that the Veteran's statement that records from his private dermatologist showed more than the VA examination is an indication that his skin disability had worsened, and that, therefore, the appeal should be remanded for another examination.  However, as discussed above, the records to which the Veteran was referring were older treatment records, dated years prior to the VA examination.  Therefore, the Veteran's statement does not indicate any assertion that his skin disability had worsened, and remand for further examination on that basis is not warranted.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Increased Initial Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Acne is rated under Diagnostic Code (DC) 7828.  Under this code, deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck warrants a 30 percent rating; deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face and neck warrants a 10 percent rating; and superficial acne (comedones, papules, pustules, superficial cysts) of any extent warrants a noncompensable (0 percent) rating.  Acne is also rated for disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7828.

Dermatitis or eczema is rated under DC 7806.  Under this code, more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, warrants a 60 percent rating.  20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, warrants a 30 percent rating.  At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, warrants a 10 percent rating.  Less than 5 percent of the entire body or less than 5 percent of exposed areas affected and no more than topical therapy required during the past 12-month period warrants a noncompensable rating.  Such disability is also rated for disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7806.

The evidence in this case reflects that an initial rating of 10 percent, but no higher, for the Veteran's service-connected rosacea and acne is warranted.

The only medical examination findings of the Veteran's skin disability during the period since his February 2009 date of service connection are contained in a July 2009 VA examination report.  At the time, the Veteran reported taking tetracycline daily since 2003 for his acne and rosacea, and it was noted that such treatment is neither a corticosteroid nor an immunosuppressive.  On examination, there was evidence of acne and rosacea in the face and acne scattered over the anterior and posterior trunk areas, which totaled less than five percent of both exposed areas and total body area affected.  There was noted to have been no other significant skin examination findings.  The diagnosis was acne and rosacea, stable on oral tetracycline daily, and it was noted that there were no significant effects of the Veteran's skin disability on his usual occupation as a supervisor in a wood pattern shop and no effects on usual daily activities.  In a September 2009 addendum, the examining physician stated that the type of acne was superficial, with less than 40 percent of the face and neck affected.  

In a September 2009 letter, the Veteran's wife reported that, at times, his acne broke out very badly, which would cause leakage of pus.  In his October 2009 notice of disagreement, the Veteran asserted that he disagreed with his rating being noncompensable, and that he still had bad cystic acne.  

The Veteran also submitted private treatment records dated from December 2003 to October 2004 reflecting treatment for acne and rosacea.  Findings included acne on the back and red, slightly swollen nose, and slight central facial erythema.  

While such private treatment records are dated well-before the Veteran's February 2009 date of service connection, they, in combination with the Veteran's and his wife's statements, reflect that his service-connected acne and rosacea have periods of exacerbation.  Thus, even though the Veteran was noted to have had less than five percent of exposed areas and total body area affected by his skin disability on July 2009 VA examination, resolving reasonable doubt in his favor, the Board finds that such disability approximates at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected.  Therefore, a 10 percent rating under DC 7806 is warranted.  

A rating in excess of 10 percent is not warranted.  The Veteran's acne was found to be superficial on July 2009 VA examination, his skin disability was found to be far less than 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, and no therapy such as corticosteroids or immunosuppressive drugs have been required.  Also, older treatment records and the Veteran's and his wife's statements reflect some scarring.  However, on July 2009 VA examination, there was noted to have been no other significant skin examination findings than the acne and rosacea noted and described, and the Veteran has not provided contrary evidence that any current scarring would warrant a rating higher than 10 percent.

Furthermore, there are no unusual or exceptional factors in this case warranting referral to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The assigned 10 percent rating reflects that the Veteran's rosacea and acne is productive of impairment in earning capacity.  However, the record does not reflect that the average impairment in earning capacity from his disability would be in excess of that contemplated by the assigned rating.

The Veteran's rosacea and acne has been primarily manifested by rosacea and acne in the face and acne scattered over the anterior and posterior trunk areas, totaling less than five percent of exposed areas and total body area affected, but which has had periods of flare-ups and breakouts.  Such manifestations are reasonably contemplated by the schedular criteria for a 10 percent rating under DC 7806, which contemplates skin disability of the nature and severity of dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  

Also, the record does not reflect that the Veteran's skin disability has been productive of marked interference with employment or frequent hospitalizations.  In her September 2009 statement, the Veteran's wife asserted that the Veteran felt that he had not gotten jobs or received promotions due to his skin disability.  However, there has been no explanation from either the Veteran or his wife as to how his skin disability has interfered with employment, and there has been no evidence submitted of marked interference with employment due to such disability.  Furthermore, on July 2009 VA examination, it was specifically noted by the examining physician that there were no significant effects of the Veteran's skin disability on his usual occupation as a supervisor in a wood pattern shop and no effects on usual daily activities. 

Accordingly, an initial rating of 10 percent, but no greater, for rosacea and acne is warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial rating of 10 percent for rosacea and acne is granted subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


